Title: To Thomas Jefferson from Albert Gallatin, 3 December 1805
From: Gallatin, Albert
To: Jefferson, Thomas


                  Spanish Message
                  
                     End of first paragraph—Considering the last proposition made by Spain on that subject, it seems to me that instead of saying “unless we would relinquish all claims” &c, it would be more correct to say “unless we would assent to modifications (or alterations in the instrument) affecting our claims” &c or words to that effect.
                  
                     Beginning of second page “to avoid all explanation & engagement.” I think it is going too far to say that Spain avoided all explanation. It seems that Cevallos in his several letters discussing the question of right, a discussion by the bye which was not calculated to promote a final arrangement, gave sufficient explanations of the claims & views of Spain: it is true that they gave no explanation of the ground on which they would ultimately come to an agreement. But as the sentence might be misconstrued, it may be safer to say only that she avoided any engagement or even proposition leading to an arrangement.
                  
                     Beginning of third page The opinions of the inference to be drawn from the silence of France is perhaps too strongly expressed as to extent. I would prefer to omit mentioning Rio Bravo by name, particularly because it is intended to accept of the Colorado as a boundary; and this, when the treaty shall come before Congress, would be considered as a concession; it might then be said that we had given for Florida, both the money & the country between Colorado and Rio Bravo. I would prefer saying only “her opinion in favor of our claim in that quarter; and we had reason to believe that her commissary &a” Of the last fact we have only hear-say evidence of Lausat’s declarations.
                  
                     Last paragraph but one It seems to me that the latter part of this from “formal war” to the end, breaks the connection of the sentiment intended to be conveyed. For it is the object of the two last paragraphs to inform Congress that France being disposed to favor an arrangement, the present moment should not be lost, but that the means must be supplied by Congress. It is also intended to say that in the mean while & in order to promote an arrangement force should be interposed to a certain degree. But I think that a transposition would make the whole clearer
                  To the tenor of the message itself I have but one objection that it does not explicitly declare the object in view & may hereafter be cavilled at as having induced Congress into a mistaken opinion of that object. For although the latter end of the third paragraph is expressed in comprehensive terms, yet the omission of the word Florida may lead to error: nor does the message convey the idea that in order to effect an accommodation, a much larger sum of money will probably be requisite than had been contemplated. Perhaps if, when speaking of means in the last paragraph some epithet was added (greater means or to a greater extent than had been contemplated) it would free the message and subsequent proceedings of the Executive from any objection of that kind.
               